Per Curiam.

The issue before us is whether a person has, pursuant to R.C. 4141.291(A)(2), worked in employment three weeks, where she performs services for two weeks and receives severance pay that is allocated to a third week. For the circumscribed reasons which follow, we hold that she has.
The record demonstrates that Radcliffe voluntarily quit her work with N. Wasserstrom & Sons solely to accept a better paying job. She thereby quit work without just cause and became disqualified from receiving unemployment benefits, pursuant to R.C. 4141.29(D)(2)(a).2 Generally, unemployment benefits are fully suspended until the individual becomes reemployed in employment subject to an unemployment compensation law, works six weeks, earns the requisite amount of wages and is otherwise eligible, pursuant to R.C. 4141.29(G). However, R.C. 4141.291 provides a special exception to R.C. 4141.29(G) for persons who voluntarily quit their employment to immediately accept another job, generally at higher pay. R.C. 4141.291 provides, in pertinent part:
“(A) Notwithstanding section 4141.29 of the Revised Code, an individual who voluntarily quits his work:

* *

“(2) * * * to accept other employment subject to sections 4141.01 to 4141.46 of the Revised Code, or the unemployment compensation act of another state, or of the United States, where he commences such employment within seven calendar days, and in such employment works three weeks and earns wages equal to one and one-half times his average weekly wage or one hundred eighty dollars, whichever is less;
“(3) Shall, under the conditions specified in either division (A)(1) or (2) of this section, remove the disqualification imposed by division (D)(2)(a) of section 4141.29 of the Revised Code and shall be deemed to have fully complied with division (G) of such section.”
It is not disputed that Radcliffe commenced employment with Artromick within seven days of her quitting from N. Wasserstrom & Sons. Nor is it disputed that she earned the requisite wages. The dispute centers *42on the proper construction of the phrase, “* * * and in such employment works three weeks * *
We begin by noting that R.C. 4141.46 requires that the unemployment compensation laws be liberally construed. Second, the word “works” is not defined in R.C. Chapter 4141, and thus must be read in the context of that chapter and construed according to the rules of grammar and common usage. R.C. 1.42.
Ordinarily, courts must give the words used in statutes their plain and ordinary meaning. Coventry Towers, Inc. v. Strongsville (1985), 18 Ohio St. 3d 120, 122, 18 OBR 151, 152, 480 N.E. 2d 412, 414. However, when used as an intransitive verb, as it is here, “works” has two ordinary meanings:
“-vi. worked or wrought, working 1. to do work; labor; toil 2. to be employed.” Webster’s New World Dictionary of the American Language (Rev. Ed. 1984), at 689.
The legislature has used the word “works” in R.C. Chapter 4141 in both connotations: work as labor and work as employment.3 In resolving the dilemma of which connotation was intended, we are further aided by the object sought to be obtained by, and the bureau’s construction of, the statute. R.C. 1.49.
R.C. Chapter 4141 requires employers covered by its provisions to pay contributions, or taxes, on wages and other remuneration paid by them with respect to employment. R.C. 4141.09 and 4141.25. These contributions are used for the payment of compensation to workers who become unemployed through no fault of their own. R.C. 4141.29. In addition, various duties are imposed upon the employer, including the duty to keep employment records, R.C. 4141.18, and the duty to furnish information to the administrator on wages and remuneration paid to its employees, R.C. 4141.20. The unemployed individual’s entitlement to compensation is determined on the basis of employment with a covered employer, the length of his employment and the amount of remuneration paid in such employment:
*43“ ‘Benefit year’ with respect to an individual means the fifty-two week period beginning with the first day of that week with respect to which he first files a valid application for determination of benefit rights, and thereafter the fifty-two week period beginning with the first day of that week with respect to which the individual next files a valid application for determination of benefit rights after the termination of his last preceding benefit year * * *, Any application for determination of benefit rights made in accordance with section 4141.28 of the Revised Code is valid if the individual filing such application is unemployed, has been employed by an employer or employers subject to sections jljl.01 to klkl.Ud of the Revised Code, in at least twenty calendar weeks within his base period, and has earned remuneration of at least twenty dollars during each of such twenty weeks. * * *” (Emphasis added.) R.C. 4141.01(R).
The framework for reinstatement of entitlement to compensation, pursuant to R.C. 4141.29(G) and 4141.291(A)(2), is the same: covered employment for a certain length of time (six weeks and three weeks, respectively) at a minimum amount of remuneration. The only logical construction of “works” in R.C. 4141.291(A)(2) is thus as a synonym for “is employed.”
Finally, the Bureau of Employment Services has determined that severance pay and similar type separation payments constitute remuneration and, when allocated to a specific time period, constitute a period of employment. Ohio Adm. Code 4141-9-07 and 4141-9-08 provide4:
“[4141-9-07] Dismissal payments, termination pay, separation allowance, etc., made by the employer to an employee constitutes remuneration and are subject to contributions. When such payments are allocated to a specified period, such period is considered a period of employment and shall be so reported.
“[4141-9-08] Remuneration in lieu of notice is a continuation of wages for a designated period after termination of employment. Remuneration in lieu of notice constitutes wages and is subject to contributions. The period covered by remuneration in lieu of notice is considered a period of employment and shall be so reported.”
The legislature, in enacting R.C. 4141.291, is presumed to have intended a just and reasonable result, feasible of execution. R.C. 1.47; see Lake Brady Assn. v. Brown (1980), 62 Ohio St. 2d 43, 16 O.O. 3d 34, 402 N.E. 2d 1187. The court of appeals reasonably construed that statute when it concluded that, by expressly allocating the severance pay to the period *44from February 29, 1984 through March 9, 1984, Artromick indicated Radcliffe remained in its employ during that period of time. As Artromick was required to make contributions and report the covered period as a week of employment, Radcliffe was employed with it for three weeks, and was thereby entitled to compensation benefits pursuant to R.C. 4141.291.
Accordingly, we affirm the judgment of the court of appeals.

Judgment affirmed.

Sweeney, Locher, Holmes, Douglas and H. Brown, JJ., concur.
Moyer, C.J., and Wright, J., dissent.

 R.C. 4141.29(D) provides, in part:
“Notwithstanding division (A) of this section, no individual may serve a waiting period or be paid benefits under the following conditions:
<<* * *
“(2) For the duration of his unemployment if the administrator finds that:
“(a) He quit his work without just cause or has been discharged for just cause in connection with his work * * *.”


 The word “work” appears no less than eighty-nine times in R.C. Chapter 4141. Examples of the use of the term “work” as a synonym for “labor” or “toil” include: R.C. ,4141.12 (empowering the administrator to consolidate the functions of two bureau departments “whenever the work of two departments is such that a consolidation of duties may be effected” [emphasis added]); R.C. 4141.01(A)(2) (providing that an individual employed to perform the work of any agent of an employer is employed by such employer, provided the employer had actual or constructive knowledge of the work). Examples of the term “work” used as a synonym for “employment” include: R.C. 4141.28(D)(1) (directing the administrator or his deputy to examine the applicant’s claim for benefits and determine whether the disqualification sections apply to his “most recent separation and * * * prior separations from work * * *” [emphasis added]); R.C. 4141.29(D)(2)(a) (denying benefits to a person -who has “quit his work without just cause” [emphasis added]). Finally, R.C. 4141.29(A)(4)(a) includes examples of both contexts: “Is able- to work and available for suitable work and is actively seeking suitable work * * (Emphasis added.) The term aptly illustrates Judge Learned Hand’s observation that “[w]ords are chameleons, which reflect the color of their environment.” Commissioner v. National Carbide Co. (C.A. 2, 1948), 167 F. 2d 304, 306.


 Ohio Adm. Code 4141-9-07 was repealed, effective July 3, 1986 (1985-1986 Ohio Mo. Rec. 1340). Ohio Adm. Code 4141-9-08 was amended, effective July 3, 1986 (1985-1986 Ohio Mo. Rec. 1340) to read:
“Remuneration in lieu of notice is a continuation of wages for a designated period after termination of employment. Remuneration in lieu of notice constitutes wages and is subject to contributions. Remuneration in lieu oj notice may be allocated to weeks and shall be deemed to be remuneration for the purposes of establishing a credit week and a benefit year.”